Citation Nr: 1042651	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  06-04 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
bilateral shin splints.  

2.  Entitlement to service connection for arthritis of the tibial 
bones bilaterally.

3.  Whether new and material evidence has been received to reopen 
the claim for service connection for back disability, and if so, 
whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The Veteran served on active duty from November 1987 to November 
1988.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The Veteran does not have malunion of her tibia or fibula 
with slight knee or ankle disability.

2.  Arthritis of the tibial bones bilaterally is not currently 
shown.  

3.  The RO denied service connection for chronic low back pain in 
August 1989.  The Veteran did not appeal.  

4.  Since that decision, evidence relating to an unestablished 
fact necessary to substantiate the claim and raising a reasonable 
possibility of substantiating the claim has been received.  

5.  The Veteran's current lumbar spine disability was not 
manifest in service and is unrelated to service.  

6.  Lumbar spine arthritis was not manifest to a degree of 10 
percent within one year of service discharge.  

7.  The Veteran's lumbar spine disability was not caused or 
aggravated by her service-connected shin splints disability.  



CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
bilateral shin splints have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 
5262 (2010).

2.  The criteria for service connection for arthritis of the 
tibial bones bilaterally are not met.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2010).

3.  The August 1989 RO decision denying service connection for 
chronic low back pain is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2010).

4.  The criteria to reopen the claim for service connection for a 
back disability based on new and material evidence are met.  
38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

5.  The criteria for service connection for back disability are 
not met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002); 
38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran notice by letters dated in September 
2003, April 2006, April 2008, June 2008, and June 2009.  While 
not all of the required notice was provided prior to the initial 
adjudication, the required notice was followed by subsequent 
readjudication.  Accordingly, there is no prejudice regarding the 
notice timing error.  Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).  Adequate notice required by Kent v. Nicholson, 20 
Vet. App. 1 (2006), concerning reopening the previously denied 
claim for service connection for back disability, does not appear 
to have been provided.  However, as the claim has been reopened, 
this failure is harmless.  

The notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence; and Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a claimant.  VA has obtained service 
treatment records; assisted the Veteran in obtaining evidence; 
afforded the Veteran examinations in October 2003 and July 2009; 
obtained medical opinions as to the etiology and severity of 
disabilities; and afforded the Veteran the opportunity to give 
testimony before the Board.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file; and the Veteran has 
not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

Increase for shin splints

The Veteran appeals the RO's denial of a compensable rating for 
shin splints, and feels that a compensable rating is warranted 
for shin splints.  

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 contains 
the rating schedule.

The Veteran's service-connected shin splints disability is 
currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5262, 
which provides for a 10 percent rating when there is tibia and 
fibula malunion with slight knee or ankle disability.  

On VA examination in October 2003, the Veteran was unemployed and 
was on no medication on a regular basis, but took Motrin and 
Aleve.  She complained of a constant ache in her right proximal 
medial tibia, and in her left distal medial tibia, with 
occasional radiation up into her thighs.  She stated that her 
back and legs hurt so bad that she was unable to work.  On 
examination, she walked with a slow but nonantalgic gait.  There 
was pain diffusely throughout each lower leg, particularly along 
the course of the tibias bilaterally.  There was no evidence of 
swelling and range of motion of the knees and ankles was within 
normal limits.  The tibias had no bone or soft tissue 
abnormalities by X-ray.  The impression was history of stress 
fractures.  

On private examination in April 2004, the Veteran had a good 
range of motion of her knees without pain.  She was tender over 
the distal third of the tibias bilaterally but her tibias were 
negative radiographically for any type of fracture.  Her exam was 
normal.  

VA evaluation in October 2004 revealed no bone or joint space 
abnormalities of the tibias and the assessment was polyarthralgia 
with not much objective evidence of active inflammatory 
arthropathy.  VA X-rays of the right tibia and fibula in January 
2007 were normal.  

On VA examination in July 2009, the Veteran was employed fulltime 
as a school nurse with no time lost in the last year.  She 
complained of pain in the right proximal medial tibia and in the 
left distal medial tibia.  She stated that she had limitations in 
standing and walking, and that with exercises, she had pain in 
both anterior shins.  Examination revealed no leg bone or joint 
abnormality and her gait was normal.  The feet had no evidence of 
abnormal weightbearing.  She stated that she was unable to stand 
for more than a few minutes but that she could walk 1/4 mile.  
She had bilateral leg tenderness over the lower shin areas with 
no deformity, redness, or swelling.  X-rays of the right tibia 
and fibula were normal.  The diagnosis was bilateral shin 
splints.  

Based on the above, the Board concludes that a compensable rating 
is not warranted for bilateral shin splints.  The Veteran has had 
tenderness in the area of her tibias, but X-rays show no malunion 
and she has had a nonantalgic gait and normal motion of her knees 
and ankles.  The criteria require malunion with slight knee or 
ankle disability for a 10 percent rating, and they are not met or 
nearly approximated.  The representative argued in January 2010 
that the pain on motion is sufficient for a compensable rating.  
However, this is not the case under the rating criteria.  There 
must be functional impairment.  The examination showed her gait 
to be normal and no functional impairment was found.  The 
preponderance of the evidence is against the claim and there is 
no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).

Pertinent service connection criteria

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Arthritis may be presumed to have been incurred in service if it 
is manifest to a degree of 10 percent within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309.  Disability which is 
proximately due to or the result of a service-connected disease 
or injury shall also be service- connected.  See 38 C.F.R. § 
3.310.

Arthritis of the tibial bones

The Veteran appeals the RO's denial of service connection for 
arthritis of the tibial bones.  Arthritis of her tibial bones is 
not medically demonstrated currently.  On VA examination in 
October 2003, her tibias had no bone abnormalities by X-ray.  The 
impression was history of stress fractures.  VA evaluation in 
October 2004 revealed no bone or joint space abnormalities of the 
tibia.  VA X-rays of the right tibia and fibula in January 2007 
were normal.  X-rays of the right tibia and fibula were normal in 
July 2009.  In short, there has been no diagnosis of arthritis of 
the tibias and it is not shown.  In order for service connection 
to be granted, there must be competent evidence of current 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).  This is 
not shown.  In light of the above, service connection is not 
warranted for arthritis of the tibias.  The preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1991).

Back disability

The RO denied service connection for chronic low back pain in 
August 1989.  At that time, service medical records showed 
treatment for low back pain in July 1988.  X-rays were normal in 
July 1988 but in August 1988, they showed a mild levorotatory 
scoliosis of the lumbar spine.  The Veteran denied having back 
pain at the time of her service discharge examination in October 
1988, and her spine and musculoskeletal system were normal.  On 
VA examination in January 1989, the Veteran complained of 
occasional low back pain but her lumbar spine showed no evidence 
of deformity and she had forward flexion to 90 degrees, extension 
to 15 degrees, lateral bending to 45 degrees, and no paraspinal 
spasm.  The impression was recurrent minimal lumbosacral strain 
(by history).  

The RO denied the claim in August 1989 because no chronic 
disability was shown on VA examination.  The Veteran did not 
appeal.  Thus, the August 1989 rating decision became final.  See 
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The Veteran applied to reopen her claim in September 2003.  
Claims are to be reopened when new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 2002).  Applicable 38 C.F.R. 
§ 3.156 provides that new evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material evidence 
means existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  

If the RO improperly reopens a claim but denies it and the 
Veteran then appeals the denial to the Board, the proper course 
for the Board to take would be to hold that new and material 
evidence has not been received to reopen it.  Barnett v. Brown, 8 
Vet. App. 1, 4 (1995) (held that pursuant to 38 U.S.C.A. §§ 5108 
and 7104(b), Board has a legal duty to consider the new and 
material issue regardless of the RO's actions.  If the Board 
adjudicates the claim on its merits without resolving the new and 
material evidence issue, its actions violate its statutory 
mandate.  Similarly, once the Board finds that there is no new 
and material evidence, it is bound by an express statutory 
mandate not to consider the merits of the case.  Furthermore, the 
appellant is not prejudiced by the Board's actions if the Board's 
consideration of the new and material evidence question involves 
the same matter as the RO's merits determination.)  

Evidence obtained since the August 1989 RO decision includes a 
private X-ray report from November 2001 which shows a mild 
rightward scoliotic curvature of the lower lumbar spine.  An 
October 2003 VA examination report shows a mild lumbar scoliosis 
which was primarily rotational by X-ray.  The Veteran had had an 
L1 compression fracture in 1989 and now lumbar spine flexion was 
to 50 degrees.  The impression was L1 compression fracture with 
chronic low back pain.  An August 2008 VA X-ray report shows 
degenerative changes with narrowing at L5/S1, dextroscoliosis of 
the lumbar spine, and degenerative changes at the sacroiliac 
joints bilaterally.  

The above evidence, showing low back disability currently, is new 
and material evidence, as it makes up for an evidentiary 
deficiency which was present at the time of the August 1989 
denial.  Accordingly, the claim is reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  

However, on its merits, the claim should be denied.  A VA 
examiner in October 2003 indicated that he found no evidence to 
suggest that the Veteran's low back pain was secondary to her 
service-connected stress fractures.  A VA examiner in July 2009 
indicated that the Veteran's lumbar spine disability was not 
secondary to bilateral shin splints or prior stress fractures of 
the tibia.  

The Board obtained an opinion from a VA staff neurosurgeon in 
July 2010.  That physician indicated that there was less than a 
50 percent probability that the Veteran's back pain was related 
to the back pain she had in service.  He noted that the Veteran's 
in-service back pain was not secondary to a specific injury or 
event, but rather occurred as part of the course of an infectious 
process (recurrent urinary tract infection).  Also, the X-ray 
from August 1988 showed only a questionable scoliosis which in 
retrospect was felt to be likely related to the Veteran's 
positioning at the time of the X-ray.   A right scoliosis was 
later reported, and true scoliosis does not change from left to 
right or from right to left.  The physician also noted that 
intial VA examination in January 1989 found normal spine motion, 
while the limited motion found in 2003 followed the Veteran's own 
report of back injury suffered in a fall from a horse in 1989.  
Finally, the physician found that there was less than a 50 
percent probability that the Veteran's back pain could be 
secondary to her leg pain, noting that the literature did not 
suggest that chronic leg pain could cause chronic low back pain.  

There is no medical evidence of record relating the Veteran's 
current back disability to service or to her service-connected 
shin splints disability.  Moreover, medical opinions of record 
indicate that the current back pathology is not related to 
service or to the Veteran's service-connected shin splints.  
Continuity since service to support service connection under 
38 C.F.R. § 3.303(b) is not shown.  The Veteran was found to have 
no chronic disability on service discharge examination in October 
1988 or on VA examination in January 1989, and a chronic back 
disability is first shown years after service.  While the Veteran 
may feel that her back disability is related to service or to her 
service-connected shin splints, she is a layperson.  As such, her 
opinion as to this medical matter is not competent or probative.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993).  


ORDER

An increased (compensable) rating for bilateral shin splints is 
denied.

Service connection for arthritis of the tibial bones is denied.

New and material evidence having been received, the claim for 
service connection for back disability is reopened.

Service connection for back disability is denied.




______________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


